Citation Nr: 0025603	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  99-07 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased rating for a psychiatric 
disorder, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
wound to the left shoulder, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1942 to 
July 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1997 rating decision of the Hartford, 
Connecticut, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied increased ratings for a 
psychiatric disorder and residuals of a wound to the left 
shoulder.  

The issue of entitlement to an increased rating for residuals 
of a wound to the left shoulder will be addressed in the 
Remand portion of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's PTSD results in disability analogous to 
(but no greater than) findings of occupational and social 
impairment with reduced reliability and productivity due to 
symptoms such as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  


CONCLUSION OF LAW

The criteria for a 50 percent rating for a psychiatric 
disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 
4.126, 4.130, Diagnostic Code 9411 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's DD Form 214 indicates that he served in Europe 
during World War II, and participated in the Normandy, 
Northern France and Rhineland campaigns.  His Military 
Occupational Specialty was listed as Rifleman.  His awards 
and decorations include the Combat Infantryman Badge and a 
Purple Heart.  

Service medical records indicate that the veteran was wounded 
in action on January 3, 1945 in Belgium.  He sustained a 
gunshot wound to the left shoulder.  Shortly thereafter, he 
began to experience auditory and visual hallucinations.  He 
was hospitalized for an extensive period of time prior to his 
eventual discharge from service.  The final diagnosis was 
unclassified psychosis.  

In an August 1945 rating decision, the RO granted service 
connection for a psychiatric disorder and assigned a 100 
percent rating.  In a December 1945 rating decision, the 
disability rating was reduced to 70 percent.  In a November 
1946 rating decision, the disability rating was reduced to 50 
percent.  The veteran experienced significant deterioration, 
and in a September 1950 rating decision, a 100 percent rating 
was assigned for paranoid type schizophrenic reaction.  This 
evaluation was eventually reduced to 30 percent in a January 
1956 rating decision.  

In an October 1964 rating decision, the RO granted a 
temporary total rating based on a period of hospitalization 
for a service-connected disability.  The 30 percent rating 
was assigned thereafter.  His psychiatric disorder was 
classified as anxiety reaction, formerly rated as 
schizophrenic reaction, paranoid type.

The veteran filed a claim for an increased rating for his 
psychiatric disorder in December 1996.  

At a VA psychiatric examination in January 1997, reported 
that he had difficulty trusting people all his life and was 
unable to talk about his war experiences.  He experienced 
nightmares which had progressively decreased over the years, 
but still occurred every couple of months.  He had repeated 
problems with violence and drank excessively for many years.  
He had been sober for the past six years.  Occasionally, he 
heard voices, that that had not happened for a couple of 
years.  He preferred not to discuss details regarding his 
service and stated that it was "kill or be killed."  He 
experienced much anxiety and avoidance over the years and 
often thought about his friends that died during the war.  
Mental status evaluation revealed that the veteran appeared 
agile and vivacious.  His face was expressive.  His mood was 
euthymic; his affect was full.  He did not display any 
thought disorder; and denied hallucinations, delusions, and 
suicidal or homicidal ideation.  He was alert and oriented 
times three and his cognitive functioning was well-preserved.  
The diagnosis was PTSD.  His Global Assessment of Functioning 
(GAF) was reported to be 55.  The examiner commented that 
despite the previous diagnoses, he believed that the veteran 
was more properly diagnosed with PTSD.  His symptoms included 
recurring nightmares, irritability, difficulty trusting 
others and establishing personal relationships, and avoidance 
of stimuli.  His symptoms resulted in mild occupational 
impairment.  However, he noted that the levels of functioning 
had been at the moderate level.  

At a VA psychiatric examination in April 1998, the veteran 
reported that when he stopped drinking seven years ago, he 
began to experience increasing symptoms related to his 
service-connected psychiatric disorder.  The examiner noted 
that the veteran was originally diagnosed with a psychosis 
which was an understandable misdiagnosis in light of his 
condition in 1945.  However, he believed that the veteran's 
symptoms were consistent with PTSD.  The veteran related that 
he had frequent thoughts about the war, particularly the 
battle in which he was wounded, and he occasionally had 
nightmares about that encounter.  He had a pronounced startle 
response, pervasive anxiety, and in general, avoided tension 
producing experiences for fear of panic attacks.  He had 
learned over the years to regulate his activity level to 
diminish his symptoms.  However, without alcohol, he found 
himself less capable of warding off his symptoms.  He was 
currently retired.  He did occasional charity work for his 
church, did chores around the house, watched television, and 
visited with some friends.  However, he was estranged from 
his three children.  

Mental status evaluation revealed that the veteran was 
clearheaded and responsive to questions.  He complained of 
PTSD symptoms as noted above.  There were no signs of 
affective disturbance, cognitive disturbance, or other 
psychopathology.  There were no suicidal or homicidal 
ideations, although he reported being suicidal seven years 
ago before he decided to quit drinking.  General fund of 
knowledge, calculations, and judgment were all within normal 
limits.  The diagnosis was mild to moderate PTSD, with 
substantial difficulty with symptoms.  His GAF was 52-55.  
The examiner concluded that the overall level of the 
veteran's functional impairment from PTSD was moderate.  

At a VA psychiatric examination in May 1998, the veteran 
reported that he participated in combat during his service in 
World War II.  He moved through France and described multiple 
traumatic battle experiences, including the following:  (1) 
he was within 10 feet of a bridge across the Ruhr in Germany 
when it was blown up by the enemy and he was thrown into the 
air 10 feet, lost consciousness, and then continued to fight 
after he awakened; (2) he was in a battle prior to the Battle 
of the Bulge in November of 1945.  He was trapped in a third-
floor basement for three days nights with 30 soldiers, 
surrounded by large rats.  The trauma was compounded by the 
presence of the enemy in the second-floor basement who were 
unaware of the American soldiers below.  Throughout this 
experience, he feared death at any minute, and in the 
interview, he could not give details without breaking down 
into tears; and (3) during the Battle of the Bulge, he was 
injured by a massive shelling in which three out of six of 
his closest colleagues died.  He was not rescued by medics 
and crawled a half a mile to the aid station where he 
collapsed, covered in blood.  He was given "last rites" by 
the chaplain.  

At present, the veteran reported multiple symptoms of re-
experiencing his battle experiences, including frequent 
nightmares and recurrent distressing thoughts.  He was shamed 
by his memories and initially in the interview, made great 
efforts to minimize his symptoms for fear of getting a "bad 
military report."  He reported episodes of crying, 
particularly when cued by reminders of any battle or war.  He 
also reported occasional flashbacks, but retained contact 
with reality.  He demonstrated persistent avoidance symptoms, 
including avoiding observing war movies and fleeing when 
scenes of battle of current military action was documented in 
the news.  He avoided conversations about his service and 
blocked out details of his traumatic experiences.  He 
endorsed a restricted range of affect in regard to reminders 
of the mili, and had significant social relationships, 
including a long-standing marriage and a current romantic 
involvement.  He reported symptoms of hyperarousal, including 
difficulty falling asleep or staying asleep, difficulty 
concentrating and hypervigilance for his surroundings.  He 
had an exaggerated startle response and a history of angry 
outbursts.  He was estranged from his three children, but was 
currently involved in a romantic relationship.  

Mental status evaluation revealed that the veteran presented 
in good spirits at the beginning of the interview.  He easily 
engaged in the examination, but was distressed by the 
contents of the review of his military experiences and was 
embarrassed by episodes of tearfulness.  His speech was of 
normal rate and rhythm, and his mood was good.  Affect was 
full range, appropriate to content and without lability.  
Thought process was goal-directed and linear; thought content 
was significant for a positive attitude without evidence of 
delusions or hallucinations.  He endorsed some guarded 
ideation around his neighbors with whom he engaged in some 
disputes.  He denied suicidal ideation and had a sense of the 
future.  He was alert and oriented to day, month, year, date, 
and place, as well as city and county.  Memory, judgment and 
insight were good.  

The examiner commented that the veteran met the criteria for 
PTSD, and that he experienced multiple symptoms related to 
that disorder.  He had managed to function over the years 
despite his disability and managed some relationships.  
However, he had a tendency to minimize his distress, and with 
support, revealed more symptoms than initially apparent.  The 
diagnosis was chronic PTSD.  His GAF was estimated to be 60.  

II.  Analysis

The Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (Court) has held that, when a veteran 
claims a service-connected disability has increased in 
severity, the claim is well grounded.  See Jackson v. West, 
12 Vet. App. 422, 428 (1999), citing Proscelle v. Derwinski, 
2 Vet. App. 629 (1992).  Furthermore, after reviewing the 
record, the Board is satisfied that all relevant facts have 
been properly developed.  No further assistance to the 
veteran is required to comply with the duty to assist him 
mandated by 38 U.S.C.A. § 5107(a).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(1999).  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history with an emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1 
(1999).  Furthermore, medical reports must be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.2 (1999).  These requirements 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable 
the VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Cf. Powell v. 
West, 13 Vet. App. 31 (1999) (holding that earlier findings 
may be used if the most recent examination is inadequate).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (1999).  

The veteran is currently assigned a 30 percent disability 
rating for his service connected psychiatric disorder under 
Diagnostic Code (DC) 9411, which pertains to PTSD.  Under the 
General Rating Formula for Psychoneurotic Disorders, a 30 
percent rating is assigned when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss, such as forgetting names, 
directions, recent events).  A 50 percent rating is assigned 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, DC 9411 (1999).  

The record reflects that, upon VA psychiatric examinations in 
January 1997 and April 1998, the examiners found that the 
veteran's PTSD symptomatology resulted in moderate impairment 
overall.  His GAF was found to be 52-60.  The criteria to 
determine the correct score on the GAF scale are found in the 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed., of the American Psychiatric Association (DSM-IV).  A 
score between 51 and 60 contemplates moderate symptoms which 
result in moderate difficulty in social, occupational, or 
school functioning.  The GAF is probative evidence for VA 
rating purposes, because it indicates a person's ability to 
function in the areas of concern in rating disabilities for 
VA purposes.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).  

While the record does not indicate that the veteran 
experiences a flattened affect, impaired judgment and memory, 
or impaired thinking, he was found to suffer from typical 
PTSD symptoms, including hyperarousal, anxiety, difficulty 
falling asleep or staying asleep, difficulty concentrating 
and hypervigilance for his surroundings.  In addition, he had 
an exaggerated startle response and a history of angry 
outbursts.  Although he maintained some relationships, he was 
estranged from his children and separated from his spouse.  
Furthermore, the VA examiners indicated he had a tendency to 
minimize his symptoms and his distress.  Based on these 
clinical assessments, the Board finds that the veteran's PTSD 
meets the criteria for a 50 percent rating.  See 38 C.F.R. 
§§ 4.7, 4.126, 4.130, DC 9411.  The evidence does not show 
that the veteran suffers from suicidal ideation, obsessional 
rituals which interfere with routine activities, illogical 
speech, or near-continuous panic or depression; or an 
inability to establish and maintain effective relationships.  
Hence, a 70 percent rating may not be assigned.  


ORDER

A 50 percent rating for service connected psychiatric 
disorder is granted, subject to the regulations governing the 
payment of monetary awards.  


REMAND

The record reflects that the veteran sustained a through and 
through gunshot wound to the left shoulder in January 1945.  
In a VA clinical record, dated in October 1946, it was noted 
that he had cicatrices of the super-clavicular left and chest 
wall which resulted from the injury.  At present, the veteran 
has been assigned a 10 percent disability rating under 
38 C.F.R. § 4.73, Diagnostic Code 5301, which pertains to 
Muscle Group I.  

It appears from the record, that the veteran was scheduled 
for some VA orthopedic examinations to ascertain the current 
severity of his service-connected residuals of a wound.  In 
his February 1998 notice of disagreement, he related that he 
had not been informed of the date and time for his orthopedic 
examination.  Therefore, he missed the appointment.  He 
requested that he be scheduled for another orthopedic 
examination.  In April 1998, he reported that he was unable 
to attend the subsequently scheduled examination because he 
was having car problems.  He requested that the examination 
be re-scheduled.  It appears that another examination may 
have been scheduled, but it is unclear from the record if the 
veteran was informed of the date and time of the examination.  
In addition, he was not informed about the consequences of 
failing to report to a VA examination.  

In order to properly rate disability associated with a wound, 
a recent examination is imperative.  Furthermore, during the 
pendency of the veteran's claim, VA issued new regulations 
evaluating disability due to muscle injuries, effective July 
3, 1997.  62 Fed. Reg. 30,235-30,240 (1997).  The Court of 
Appeals for Veterans Claims has also held that, where a 
pertinent law or regulation changes after a claim has been 
filed or reopened but before the administrative and/or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Fischer v. West, 11 Vet. App. 121, 123 (1998), quoting Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  See also 
Baker v. West, 11 Vet. App. 163, 168 (1998); Dudnick v. 
Brown, 10 Vet. App. 79 (1997) (per curiam order).  Therefore, 
a remand is necessary.  

However, the Board notes that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or reexamination, and a claimant, without showing 
good cause, fails to report for such examination, and the 
examination was scheduled in conjunction with a claim for an 
increase, the claim shall be denied.  38 C.F.R. § 3.655(b) 
(1999).  The veteran is hereby advised that, while VA does 
have a duty to assist him in the development of his claim, 
that duty is not limitless.  His cooperation in responding to 
requests for information and reporting for scheduled 
examinations is required.  We wish to emphasize that "[t]he 
duty to assist in the development and adjudication of a claim 
is not a one- way street."  Wamhoff v. Brown, 8 Vet. App. 
517, 522 (1996).  "If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  See also Olson v. Principi, 3 Vet. App. 480, 483 
(1992).  

Finally, the Board notes that, separate ratings may be 
assigned for the separate and distinct manifestations of the 
same injury.  Esteban v. Brown, 6 Vet. App. 259 (1994).  
Therefore, the RO should consider all current manifestations 
due to the wound, and rate the disability accordingly.  

In light of the foregoing, the case is REMANDED to the RO for 
the following:  

1.  The RO should obtain the names and 
addresses of all medical care providers who 
have treated the veteran for his residuals of 
a wound to the left shoulder, since December 
1996.  After securing the necessary 
release(s), the RO should request the records 
which are not already contained in the claims 
folder.

2.  The RO should obtain the veteran's 
complete VA outpatient treatment records which 
document treatment for his residuals of a 
wound to the left shoulder.  Once obtained, 
all records must be associated with the claims 
folder.  

3.  When the requested records have been 
associated with the file, the veteran should 
be scheduled for a VA orthopedic examination 
to ascertain the level of disability 
associated with the wound he sustained in 
service.  

The veteran and any representative should be 
notified of the date, time and place of any 
scheduled examinations in writing.  If the 
veteran fails to report for any scheduled 
examinations, a copy of this notification 
letter should be associated with the claims 
file.  

Before evaluating the veteran, the examiner 
should review the claims folder, including the 
service medical records, which should be 
provided to him/her prior to the examination.  
After the examination (which should include X-
rays or any tests deemed indicated by the 
examiner) and a review of the record, the 
examiner should provide written responses, to 
the extent feasible, to the questions posed 
below.  The examination reports should reflect 
review of all pertinent material in the claims 
folder and include a complete rationale for 
all opinions expressed.  

(a)  The examiner should provide the 
ranges of motion in degrees of the left 
shoulder.  For VA purposes, normal 
forward elevation (flexion) is to 180 
degrees, normal abduction is to 180 
degrees, normal external rotation is to 
90 degrees and normal shoulder internal 
rotation is to 90 degrees.  The examiner 
should determine whether the residuals of 
the veteran's left shoulder disability 
causes weakened movement, excess 
fatigability, or incoordination; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss or 
ankylosis due to any weakened movement, 
excess fatigability, or incoordination.  
The examiner should also be asked to 
express an opinion on whether pain 
attributable to the service connected 
left shoulder disability could 
significantly limit functional ability 
during flare-ups or when the left 
shoulder is used repeatedly over time.  
This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
or ankylosis due to pain on use or during 
flare-ups.  

(b)  The examiner should specify which 
particular muscles of the shoulder girdle 
were affected by the injury in service, 
and state whether the disability 
associated with the affected muscle(s) 
would be considered moderate, moderately 
severe, or severe.  

(c) The examiner should indicate whether 
any scars associated with the injury are 
superficial, poorly nourished, or with 
repeated ulceration; or are tender and 
painful on objective demonstration.  

(d) The examiner should comment as to 
whether the veteran exhibits any 
neurological impairment of the left 
shoulder which is due to the wound he 
sustained in service.  If a separate 
examination for this information is 
necessary, the examiner should so advise 
the RO.  

5.  When the above development has been 
completed, the RO should readjudicate the 
issue of entitlement to an increased rating 
for residuals of a wound to the left shoulder, 
with due consideration given to all aspects of 
the disability and all relevant diagnostic 
codes.  If the determination remains adverse 
to the veteran, he and his representative 
should be issued a supplemental statement of 
the case, which includes reference to 
38 C.F.R. § 3.655(b), if applicable, and 
afforded a reasonable opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, he is advised that he has the 
right to submit additional evidence and argument on the 
matters that have been remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 



